



Exhibit 10.1


SEPARATION AGREEMENT AND GENERAL RELEASE




SEPARATION AGREEMENT AND GENERAL RELEASE between MDC Partners Inc. (“MDC” or the
“Company”) and Andre Coste (“Employee”), dated as of June 1, 2016 (this
“Agreement and Release”). In consideration of the mutual covenants herein
contained, the parties agree as follows:
    
1.
Termination of Employment; Transition Period.



(a)    By mutual agreement, Employee and MDC have determined that Employee will
cease to be employed as a full time employee of MDC as of June 15, 2016 (the
“Termination Date”). Employee agrees and undertakes to resign as an officer
and/or director of MDC and any other affiliated companies to which he has been
appointed either as an officer and/or director. By the execution of this
Agreement and Release, Employee acknowledges that he shall have so resigned and
agrees to execute any required documents.
(b)    During the period of June 1, 2016 through and until June 15, 2016 (the
“Transition Period”), the Employee agrees to be available to provide limited
transition services to MDC. During the Transition Period, Employee will be
permitted to retain use of his Company email address and cell phone. Employee
will also be permitted to attend the Cannes Lions International Festival of
Creativity (“Cannes”), provided that Employee’s permitted attendance at such
event shall not be in the capacity as a representative or employee of the
Company.
2.    Severance Payments. Subject to Employee’s execution and non-revocation of,
and compliance with this Agreement and Release, MDC shall pay to Employee the
following amounts (collectively, the “Severance Payments”):


(i)
an amount equal to Employee’s unpaid base salary through June 15, 2016;



(ii)
any unreimbursed business expenses as of the Termination Date, including any
remaining unreimbursed expenses for travel and lodging accommodations at Cannes;



(iii)
in accordance with the employment agreement between the Employee and the Company
dated effective as of March 13, 2013 (the “Employment Agreement”), the Company
shall pay to Employee severance in an aggregate amount equal to $625,000, which
amount represents Employee’s base salary plus perquisite allowance for the
twelve (12) month period after the Termination Date (the “Severance Amount”).
The Severance Amount shall be paid during the period of June 15, 2016 through
May 31, 2017, in the same periodic installments as such compensation has been
paid during the Employee’s term of employment. Notwithstanding the foregoing, in
the event that Employee relocates his primary residence outside of the United
States on or prior to December 31, 2016, then the remaining outstanding balance
of the Severance Amount shall be paid on or prior to December 31, 2016;



(iv)
MDC will reimburse Employee for up to $30,000 of relocation expenses incurred in
the event that Employee relocates his primary residence to France prior to
December 31, 2016;



(v)
MDC shall reimburse Employee or pay for the full cost of COBRA, dental and
vision coverage in respect of Employee’s participation in MDC’s health care
plans during the period commencing on the Termination Date through and including
May 31, 2017, provided that such reimbursement obligation shall terminate in the
event the Employee obtains new employment; and



(vi)
MDC will also pay or reimburse Employee for up to $15,000 in aggregate fees to
cover the cost and expense of (A) the Employee’s continuation of executive
coaching sessions or (B) at Employee's discretion, outplacement career services.



The Severance Payments shall be subject to required federal, state and local tax
withholdings by the Employer. The above-referenced Severance Payments are in
full satisfaction of any and all claims Employee may have against MDC, and
exceed in value any payments to which Employee may otherwise be entitled.







--------------------------------------------------------------------------------





3.     Waiver of Incentive/Retention Agreement. In connection with Employee’s
mutually agreed-upon separation under this Agreement and Release, MDC hereby
agrees to waive enforcement of any applicable repayment requirement under the
outstanding Incentive/Retention Agreements signed by Employee.


4.     Grants under 2014 Cash LTIP Plan and 2011 Stock Incentive Plan.
(a)    Employee shall remain eligible to receive a cash payout from MDC pursuant
to the terms and conditions of (i) the 2015 LTIP Award Agreement between MDC and
Employee dated as of January 26, 2015 (the “2015 LTIP Award”) and (ii) the 2014
LTIP Award Agreement between MDC and Employee dated as of May 1, 2014 (the “2014
LTIP Award” and, together with the 2015 LTIP Award, the “Outstanding LTIP
Awards”), in each case strictly in accordance with the terms and conditions of
each respective award agreement in light of Employee’s termination without
“Cause”, including the achievement by MDC of the underlying financial
performance targets during the applicable performance period. Payment (if any)
by MDC of any amount due under the Outstanding LTIP Awards will be made on the
regularly scheduled ”Performance Award Payment Date” specified in the underlying
award agreement, and shall also be conditioned upon and subject to Employee’s
ongoing compliance with the terms and conditions of this Agreement following the
Termination Date.
(b)    With respect to that certain Financial-Performance Based Restricted Stock
Grant Agreement, dated as of February 17, 2016, between MDC and the Employee
(the “2016 Stock Grant”), Employee shall remain eligible to receive up to 3,473
shares of Class A stock of MDC, based upon Employee’s employment through May 31,
2016 of the applicable “Performance Period”. The potential pro-rated vesting of
the 2016 Stock Grant shall remain subject to the terms and conditions of the
underlying grant agreement, including the achievement by MDC of the specified
financial performance targets during the applicable Performance Period. Vesting
of the 2016 Stock Grant shall also be conditioned upon and subject to Employee’s
ongoing compliance with the terms and conditions of this Agreement following the
Termination Date.
5.    2016 Discretionary Bonus. Employee shall also remain eligible for a
pro-rata portion of his annual discretionary bonus with respect to calendar year
2016, payable in 2017 on the date such annual discretionary bonuses (if any) are
otherwise payable to other senior executives of MDC.
6.    Release of Claims. By signing this Agreement and Release, Employee, on
behalf of himself and his current, former, and future heirs, executors,
administrators, attorneys, agents and assigns, releases and waives all legal
claims in law or in equity of any kind whatsoever that Employee has or may have
against Company, its parents, subsidiaries and affiliates, and their respective
officers, directors, employees, shareholders, members, agents, attorneys,
trustees, fiduciaries, representatives, benefit plans and plan administrators,
successors and/or assigns, and all persons or entities acting by, through,
under, or in concert with any or all of them (collectively, the “Released
Parties”). This release and waiver covers all rights, claims, actions and suits
of all kinds and descriptions that Employee now has or has ever had, whether
known or unknown or based on facts now known or unknown, fixed or contingent,
against the Released Parties, occurring from the beginning of time up to and
including the date that Employee executes this Agreement and Release, including,
without limitation:


a.    any claims for wrongful termination, defamation, invasion of privacy,
intentional infliction of emotional distress, or any other common law claims;


b.    any claims for the breach of any written, implied or oral contract between
Employee and MDC (including but not limited to that certain Employment
Agreement);


c.    any claims of discrimination, harassment or retaliation based on such
things as age, national origin, ancestry, race, religion, sex, sexual
orientation, or physical or mental disability or medical condition;


d.    any claims for payments of any nature, including but not limited to wages,
overtime pay, vacation pay, severance pay, commissions, bonuses and benefits or
the monetary equivalent of benefits, but not including any claims for
unemployment or workers’ compensation benefits, or for the consideration being
expressly provided to Employee pursuant to Section 2 and Section 4 of this
Agreement; and


e.    all claims that Employee has or that may arise under the common law and
all federal, state and local statutes, ordinances, rules, regulations and
orders, including but not limited to any claim or cause of action based on the
Fair Labor Standards Act, Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Family and Medical Leave Act, the
Americans with Disabilities Act, the Civil Rights Acts of 1866, 1871 and 1991,
the Rehabilitation Act of 1973, the National Labor Relations Act, the Employee
Retirement Income Security Act of 1974, the Worker Adjustment and Retraining
Notification Act, the Vietnam Era Veterans' Readjustment Assistance Act of 1974,
Executive Order 11246, and any state laws governing employee rights, as each of
them has been or may be amended.





--------------------------------------------------------------------------------







This Agreement and Release shall be binding upon and inure to the benefit of
Employee and the Released Parties and any other individual or entity who may
claim any interest in the matter through Employee. Employee also acknowledges
that he has not assigned any of his rights to make the aforementioned claims or
demands.


7.    Attorney Review; Review Period. Employee is hereby advised that Employee
should consult with an attorney prior to executing this Agreement and Release.
Employee is also advised that Employee has twenty-one (21) days from the date
this Agreement and Release is delivered to him to consider whether Employee will
sign it. If Employee signs this Agreement and Release, Employee acknowledges
that Employee understands that Employee may revoke this Agreement within seven
(7) after Employee has signed it by notifying Company in writing that Employee
has revoked this Agreement. Such notice shall be addressed to Mitchell Gendel,
General Counsel, c/o MDC Partners Inc., 745 Fifth Ave., NY, NY 10151. This
Agreement shall not be effective or enforceable in accordance with its terms
until the 7-day revocation period has expired.


8.    Intellectual Property Rights. Employee acknowledges and agrees that all
concepts, writings and proposals submitted to and accepted by MDC ("Intellectual
Property") which relate to the business of MDC and which have been conceived or
made by him during the period of his employment, either alone or with others,
are the sole and exclusive property of MDC. As of the date hereof, Employee
hereby assigns in favor of MDC all the Intellectual Property covered hereby. On
or subsequent to the date hereof, Employee shall execute any and all other
papers and lawful documents required or necessary to vest sole rights, title and
interest in the MDC or its nominee of the Intellectual Property.


9.    Non-Admission; Mutual Non-Disparagement. This Agreement and Release shall
not in any way be construed as an admission by the Company of any liability for
any reason, including, without limitation, based on any claim that the Company
has committed any wrongful or discriminatory act. Employee agrees that Employee
will not say, write or cause to be said or written, any statement that may be
considered defamatory, derogatory or disparaging of any of the Released Parties.
MDC agrees that it will use commercially reasonable efforts to direct its
officers to not say, write or cause to be said or written, any statement that
may be considered defamatory, derogatory or disparaging of Employee.


10.    Confidentiality; Return of Company Property. Employee acknowledges that
Employee has had access to confidential, proprietary business information of MDC
as a result of employment, and Employee hereby agrees not to use such
information personally or for the benefit of others. Employee also agrees not to
disclose to anyone any confidential information at any time in the future so
long as it remains confidential. Employee covenants that he will return all MDC
property in Employee’s possession to MDC, other than his mobile phone (and
mobile phone number) after MDC has deleted all company information.


11.    Entire Agreement; No Other Promises. Employee hereby acknowledges and
represents that this Agreement and Release contains the entire agreement between
Employee and MDC, and it supersedes any and all previous agreements concerning
the subject matter hereof. Employee further acknowledges and represents that
neither MDC nor any of its agents, representatives or employees have made any
promise, representation or warranty whatsoever, express, implied or statutory,
not contained herein, concerning the subject matter hereof, to induce Employee
to execute this Agreement and Release, and Employee acknowledges that he has not
executed this Agreement and Release in reliance on any such promise or
representation.


12.     Confirmation of Restrictive Covenants. Executive hereby acknowledges and
reaffirms all of his restrictive covenants set forth in Section 8 of that
certain Employment Agreement between MDC and the Employee, which covenants shall
remain in full force and effect following the Termination Date.


13.    Equitable Relief. Employee acknowledges that a remedy at law for any
breach or attempted breach of this Agreement will be inadequate. MDC shall be
entitled to specific performance and injunctive and other equitable relief in
the case of any such breach. It is also agreed that, in addition to any other
remedies, in the event of a breach of this Agreement by Employee, MDC may
withhold and retain all or any portion of the Severance Payments or any other
amounts.


14.    Severability. If any term or condition of this Agreement and Release
shall be held to be invalid, illegal or unenforceable in any respect by a court
of competent jurisdiction, this Agreement and Release shall be construed without
such term or condition. If at the time of enforcement of any provision of this
Agreement, a court shall hold that the duration, scope or area restriction of
any provision hereof is unreasonable under circumstances now or then existing,
the parties hereto agree that the maximum duration, scope or area reasonable
under the circumstances shall be substituted by the court for the stated
duration, scope or area.


15.    Choice of Law and Forum. This Agreement and Release shall be construed
and enforced in accordance with, and governed by, the laws of the State of New
York, without regard to its choice of law provisions. Any dispute under this
Agreement and Release shall be adjudicated by a court of competent jurisdiction
in the city of New York.





--------------------------------------------------------------------------------







16.    Amendment. This Agreement and Release may not be amended or modified in
any way, except pursuant to a written instrument signed by both parties.


HAVING READ AND UNDERSTOOD THE RELEASE, CONSULTED COUNSEL OR VOLUNTARILY ELECTED
NOT TO CONSULT COUNSEL, AND HAVING HAD SUFFICIENT TIME TO CONSIDER WHETHER TO
ENTER INTO THIS AGREEMENT AND RELEASE, THE PARTIES HERETO HAVE EXECUTED THIS
AGREEMENT AND RELEASE AS OF THE DAY AND YEAR FIRST WRITTEN BELOW.






/s/ Andre Coste__________________________________
Andre Coste


Dated as of: June 1, 2016


                
MDC PARTNERS INC.


By: /s/ Mitchell Gendel___________________________
Mitchell Gendel, General Counsel







